EXHIBIT 21 HILL-ROM HOLDINGS, INC. SUBSIDIARIES OF THE REGISTRANT All subsidiaries of the Company as of November 7, 2011 are wholly-owned Indiana corporations, unless otherwise noted. Hill-Rom, Inc. Subsidiaries of Hill-Rom, Inc. Advanced Respiratory, Inc., a Minnesota corporation Allen Medical Systems, Inc. Hill-Rom Manufacturing, Inc. Hill-Rom Services, Inc. Hill-Rom Finance Limited Partner, Inc. Jointly owned subsidiaries of Hill-Rom, Inc. and Advanced Respiratory, Inc. Hill-Rom Company, Inc. Subsidiaries of Hill-Rom Company, Inc. NaviCare Systems, LLC Hill-Rom International, Inc. MEDIQ/PRN Life Support Services, LLC Liko North America, LLC Hill-Rom Logistics, LLC Subsidiary of Hill-Rom Manufacturing, Inc. Hill-Rom Canada, Ltd., an (Ontario) Canadian Corporation Subsidiaries of Hill-Rom International Inc. Hill-Rom Pty, Ltd, an Australian corporation Hill-Rom Asia Limited, a Hong-Kong corporation Hill-Rom Japan KK, a Japanese corporation Subsidiaries of Hill-Rom Pty, Ltd. Medicraft Manufacturing Pty. Ltd, an Australian corporation Medicraft Australia Pty. Ltd, an Australian corporation Jointly owned subsidiary of Medicraft Manufacturing Pty, Ltd. and Medicraft Australia Pty. Ltd. Medicraft Australia Unit Trust, an Australian entity Subsidiary of Hill-Rom Asia Limited Hill-Rom Business Services Co., LTD, a Hong-Kong corporation Subsidiaries of Hill-Rom Services, Inc. Hill-Rom SARL, a French corporation Hill-Rom Services Pte, Ltd., a Singapore corporation Encompass TSS, LLC, a Delaware limited liability company Subsidiary of Allen Medical Systems, Inc. AMATECH Corporation Jointly owned subsidiaries of Hill-Rom Services, Inc. and Hill-Rom, Inc. Hill-Rom International B.V., a Netherlands corporation Hill-Rom HB, a Swedish partnership Jointly owned by Hill-Rom Finance Limited Partner, Inc. and Hill-Rom Finance General Partner, LLC HR Finance C.V. Subsidiary of HR Finance C.V. HR Europe B.V. Subsidiaries of Hill-Rom International B.V. Hill-Rom B.V., a Netherlands corporation Hill-Rom Ltd., a United Kingdom corporation Hill-Rom S.A., a Switzerland corporation Hill-Rom Austria GmbH, an Austrian corporation Hill-Rom Sociedade Unipessoal, LDA (Portugal) Hill-Rom Global Holdings, B.V., a Netherlands corporation Hill-Rom Poland sp. z o.o., Poland corporation Jointly owned subsidiaries of Hill-Rom International B.V. and Hill-Rom Services, Inc. Hill-Rom de Mexico S de RL de CV, a Mexican corporation Hill-Rom Servicios S de RL de CV, a Mexican corporation Hill-Rom GmbH, a German corporation Hill-Rom Importacao e Comercio de Equipamentos Medicos Ltda, a Brazil corporation Hill-Rom Turkey Medikal Urunler Dagitim ve Ticaret Limited Sirketi, a Turkey corporation Subsidiary of Hill-Rom B.V. Hill-Rom Finland, a Finland corporation Subsidiaries of Hill-Rom, Ltd. (UK) Hill-Rom (UK), Ltd., a United Kingdom corporation Liko UK Ltd, a United Kingdom corporation Subsidiaries of Liko UK Ltd APLS Ltd., a United Kingdom corporation Nordic Rehab Ltd., a United Kingdom corporation Subsidiaries of Hill-Rom SARL Hill-Rom Industries SA, a French corporation Hill-Rom, S.p.A, an Italian corporation Hill-Rom SAS, a French corporation SCI Le Couviour Immoblier, a French corporation Hill-Rom Iberia S.L., a Spanish corporation Hill-Rom AB, a Swedish corporation Jointly owned subsidiary of Hill-Rom SARL and Hill-Rom SAS Hill-Rom sro, a Czech Republic corporation Subsidiary of Hill-Rom AB Liko R&D AB Liko AB Liko Norge AB Subsidiary of Hill-Rom S.A. Liko-Care AG Jointly owned subsidiary of Hill-Rom Global Holdings,B.V. and Hill-Rom International BV Hill-Rom SPRL, a Belgium corporation Subsidiaries of Hill-Rom SAS Liko France SAS Item S.A.R.L. Subsidiary of Hill-Rom Finance Limited Partner, Inc. Hill-Rom Finance General Partner, LLC
